On June 13, 1980 the court entered the following order: These four consolidated cases come before the court on the decision and remand of the Supreme Court of the United States, filed June 5,1980, that court having on April 15, 1980, 445 U.S. 535, rendered an opinion reversing the decision entered in this court in its opinion of January 24, 1979, 219 Ct.Cl. 95, 591 F.2d 1300. Upon consideration thereof,
IT IS ORDERED that in conformity with the said decision and remand of the Supreme Court, the judgment entered in this court on January 24, 1979, be and the same is vacated and withdrawn, and that the parties are directed to file within 60 days briefs on the issues remaining in these cases to be decided by this court, in the light of the Supreme Court’s decision in United States v. Mitchell.